NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0289-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

VINCENT LAING,

        Defendant-Appellant.

__________________________________________

              Submitted December 20, 2016 – Decided May 17, 2017

              Before Judges Espinosa, Guadagno and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              11-01-0018.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Jay L. Wilensky, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Monica do
              Outeiro, Assistant Prosecutor, of counsel and
              on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
    Defendant was convicted of second-degree vehicular homicide,

N.J.S.A. 2C:11-5(a) and N.J.S.A. 2C:11-5(b)(1), and third-degree

possession   of   a   controlled    dangerous    substance   (alprazolam),

N.J.S.A. 2C:35-10(a)(1).        He appeals from his convictions and

sentence,    presenting       the    following     arguments    for     our

consideration:

                  POINT I

                  THE POLICE VIOLATED THE DEFENDANT'S
                  RIGHT AGAINST UNLAWFUL SEARCH AND
                  SEIZURE BY TAKING A BLOOD SAMPLE
                  WITHOUT A WARRANT OR CONSENT. U.S.
                  CONST., AMENDS. IV, XIV; N.J. CONST.
                  (1947), ART. 1, PAR. 7.

                  POINT II

                  THE STATE COMMITTED SUBSTANTIAL AND
                  PREJUDICIAL             MISCONDUCT,
                  NECESSITATING   REVERSAL.      U.S.
                  CONST., AMEND. XIV; N.J. CONST.,
                  ART. 1, PARS. 9, 10 (PARTIALLY
                  RAISED BELOW).

                       A.     STATE'S OPENING

                       B.     STATE'S SUMMATION

                       C.     QUESTIONING OF DETECTIVE
                              KERECMAN

                  POINT III

                  THE   TRIAL   COURT   ABUSED   ITS
                  DISCRETION IN DENYING DEFENDANT'S
                  MOTION TO ADMIT THE DRIVING RECORD
                  OF THE TAXI DRIVER INVOLVED IN THE
                  INCIDENT.


                                     2                             A-0289-14T2
                POINT IV

                THE TRIAL COURT IMPOSED AN EXCESSIVE
                SENTENCE, NECESSITATING REDUCTION.

    In   a   supplemental   pro   se       brief,   defendant   presents   the

following arguments:

                POINT I

                DEFENDANT'S CONSTITUTIONAL RIGHTS
                TO DUE PROCESS AND TO A FAIR TRIAL
                WERE VIOLATED BY THE TRIAL COURT'S
                DENIAL OF HIS MOTION FOR JUDGMENT OF
                ACQUITTAL AT THE END OF THE STATE'S
                CASE AND FOR A NEW TRIAL BECAUSE THE
                VERDICT WAS AGAINST THE WEIGHT OF
                THE EVIDENCE.

                POINT II

                THE    TRIAL    COURT    COMMITTED
                REVERSIBLE ERROR IN ITS FAILURE TO
                GIVE THE JURY A BALANCED RENDITION
                OF THE FACTS. (NOT RAISED BELOW).

                POINT III

                THE TRIAL COURT COMMITTED PLAIN
                ERROR IN ITS CHARGE TO THE JURY ON
                THE CRITICAL ISSUE OF CAUSATION BY
                FAILING TO DISCUSS THE EVIDENCE AND
                LAW IN THE CONTEXT OF THE MATERIAL
                FACTS INVOLVED IN THE CASE, DENYING
                THE DEFENDANT'S FEDERAL AND STATE
                CONSTITUTIONAL RIGHTS TO A FAIR
                TRIAL. (NOT RAISED BELOW).

                POINT IV

                THE CUMULATIVE WEIGHT OF THE ERRORS
                DEPRIVED DEFENDANT OF A FAIR TRIAL.



                                       3                              A-0289-14T2
      After reviewing these arguments in light of the record and

applicable legal principles, we conclude that none have any merit.

We further conclude that the arguments raised by defendant in his

pro   se   supplemental   brief   lack    sufficient   merit   to   warrant

discussion in a written opinion.         R. 2:11-3(e)(2).

                                    I.

      Defendant's convictions follow a fatal motor vehicle accident

in Neptune at approximately 5:30 p.m. on June 24, 2009.         According

to witness accounts, the Honda Accord driven by defendant was

traveling eastbound on Route 33 when it crossed over to the

westbound lanes at a high rate of speed, causing a mini-van cab

to turn into the eastbound lanes to avoid a collision.         The Accord

drove, nearly head-on, into a Ford Focus driven by an eighty-two-

year-old woman, who was pronounced dead at the scene, having

suffered a fractured neck that dislocated her spine as well as

multiple fractures and lacerations.         The impact of the collision

caused both cars to "fly up in the air" six to seven feet off the

ground.    Defendant took no action to avert the accident or slow

down.

      Accident reconstruction experts testified that defendant was

driving at approximately sixty-three to sixty-four miles per hour

and that he was in the victim's lane of travel "for a good amount

of time" prior to the collision.          However, because the roadway

                                    4                               A-0289-14T2
crested and curved prior to the scene of the accident, the victim

would have had only seconds to react to defendant's car coming

toward her.   The experts opined she applied her brakes and turned

her vehicle slightly but that defendant took "no avoidant action"

before the collision.

     A passing motorist who happened to be an EMT stopped to

provide assistance. She found defendant to be "lethargic," with

blood on his face, "underneath the dashboard" of his vehicle.              She

spoke to defendant, stabilized his head and, when first responders

arrived approximately five minutes later, she turned his care over

to them.

     The   first   responders   to   the   accident     included    the   fire

department,   first   aid,    the    Monmouth   Ocean    Hospital    Service

Corporation, the New Jersey State Police, Neptune Township Police,

the Monmouth County Prosecutor's Office, the Serious Collision

Analysis Response Team (SCART), the Department of Transportation

and the Office of Emergency Medicine.           The Fatal Motor Vehicle

Accident Unit (Fatal Accident Unit) of the prosecutor's office was

contacted at 6:10 p.m.       Efforts to extricate the victim from her

vehicle were abandoned when she was pronounced dead at 6:30 p.m.

The on-scene investigation by SCART continued for at least two

hours more as SCART made assessments, photographed and diagrammed



                                      5                               A-0289-14T2
the roadway.      Detective Eric Kerecman, a Fatal Accident Unit

officer, remained on the scene until 9:30 p.m.

       Defendant was treated at the scene by first aid members and

paramedics,    who   provided   him   with   intravenous        fluids   but     no

medications. He was transported to Jersey Shore University Medical

Center.

       The continuing investigation at the accident scene revealed

no skid marks or deformity in the roadway or any road construction

in the area.      A search for items in defendant's car that might

have   contributed   to   the   accident,    such   as    food,    drink    or    a

cellphone, was fruitless.        A subsequent test of the two vehicles

showed they were in good mechanical working order prior to the

accident.

       Upon defendant's arrival at the hospital, a trauma unit nurse

found him to be       "[a]wake, alert, oriented times three," and

"complaining of hip pain," which proved to be a dislocated hip.1

Defendant   was   given   medication,     including      five   milligrams       of

morphine, two milligrams of Versed and one hundred milligrams of

Diprivan.


1
  Defendant testified that he also had a broken left forearm, a
fractured pelvis and a broken "ball and socket joint, the bone
that holds your leg to your hip." Defendant remained hospitalized
until July 3, 2009.



                                      6                                  A-0289-14T2
      At approximately 7:20 p.m., a trauma technician drew samples

of defendant's blood at the request of Brian Foy, a Neptune

Township police officer.2 Foy testified he read a consent form for

the blood sample to defendant as required by the department's

procedure, despite the fact that defendant was either unconscious

or sedated at the time.       Although defendant did not technically

refuse his request for a blood sample, Foy completed the consent

form as a refusal because he had not obtained defendant's consent.

      An analysis of this blood sample revealed the presence of

twenty nanograms per milliliter of alprazolam (Xanax), thirty-

seven nanograms per milliliter of oxycodone,3 and 8.6 nanograms

per   milliliter   of   morphine.   A   forensic   psychopharmacologist

provided expert testimony, stating the concentration of these

drugs in defendant's blood would have negatively affected his

ability to perform "psychomotor and behavioral tasks," such as

driving.

      After confirming with defendant's nurse that he was able to

speak to them, Sergeant Michael Zarro of the Neptune Township


2
  A blood sample had been drawn and tested earlier for medical
purposes. No toxicological or alcohol content testing was done
of this sample.
3
  Defendant was not given oxycodone at the hospital until 11:00
p.m.



                                    7                           A-0289-14T2
Police Department provided defendant with Miranda4 warnings and

obtained his consent to be questioned.    Defendant stated he drove

from his home5 and was traveling eastbound on Route 33 when he

approached an intersection west of where the accident occurred.

Defendant told Zarro he did not remember anything from that point

on until he received medical care.     Defendant also stated he had

taken thirty milligrams of oxycodone at 5:00 a.m. that day and one

milligram of Xanax at 11:00 p.m. the prior evening.     Defendant's

testimony at trial was consistent with this statement.

                               II.

     Defendant first argues his right to be free of unreasonable

searches and seizures, U.S. Const. amends. IV, XIV; N.J. Const.

art. 1, ¶ 7, was violated when the officer secured a blood sample

from him without a warrant or his consent.    We disagree.

     The scope of appellate review of a motion judge's findings

in a suppression hearing is limited.    State v. Robinson, 200 N.J.
1, 15 (2009). An appellate court "must uphold the factual findings

underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record."


4
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
5
  Defendant's mother testified she was familiar with defendant's
symptoms when he was impaired by oxycodone and that he did not
show such signs when he left the house that day.

                                8                            A-0289-14T2
State v. Elders, 192 N.J. 224, 243 (2007) (citation and internal

quotation marks omitted).   "A trial court's findings should be

disturbed only if they are so clearly mistaken 'that the interests

of justice demand intervention and correction.'"       Id. at 244

(quoting State v. Johnson, 42 N.J. 146, 162 (1964)).

     In State v. Adkins, 221 N.J. 300, 311-12, 317 (2015), the

Supreme Court reviewed the application of Missouri v. McNeely, 569

U.S. ____, 133 S. Ct. 1552, 185 L. Ed. 2d 696 (2013),6 holding

that a totality of the circumstances test applies to warrantless

blood draws from drivers suspected of being under the influence.

The McNeely Court clarified that the dissipation of alcohol in the

blood did not establish a per se exigency that permitted blood to

be drawn from drunk driving suspects without a warrant.    569 U.S.

at ___, 133 S. Ct. at 1568, 185 L. Ed. 2d at 715.      In State v.

Jones, 437 N.J. Super. 68, 80 (App. Div. 2014), aff'd on remand,

441 N.J. Super. 317 (App. Div. 2015), we reviewed the "special

facts" described in McNeely that would justify a warrantless blood

draw and noted the "salient points" in the analysis as follows:

          [T]he dissipation of blood alcohol continues
          to be an "essential" factor in analyzing the
          totality of the circumstances; that time spent
          investigating an accident and transporting an
          injured suspect to the hospital causes delay;

6
  Although this trial was completed before McNeely was decided,
its ruling is given retroactive effect. Adkins, supra, 221 N.J.
at 313.

                                9                           A-0289-14T2
            that obtaining a warrant will result in
            further delay; and that such additional delay
            will "threaten" the destruction of evidence.
            The Supreme Court did not require the State
            to show that the "further delay" would
            substantially impair the probative value of a
            blood sample drawn after a warrant was
            obtained or that it was impossible to obtain
            a warrant before the evidence was dissipated.
            In short, the Court did not require proof that
            evidence would be destroyed; it was sufficient
            to   show   that   delays   "threatened"   its
            destruction.

            [Id. at 79.]

      Applying the totality of circumstances test in this case,

there were sufficient facts to support the taking of a warrantless

blood sample: a fatal accident that drew a massive response from

first     responders,           injuries       to     defendant     that      required

hospitalization,          and     a    police       investigation      that     lasted

approximately four hours.              In their totality, the circumstances

presented an exigency that excused the officers from securing a

warrant because the attendant delay could have threatened the

destruction of the evidence of drugs in defendant's blood.                         There

is   no   reason    to    disturb      the    trial   judge's     decision    to   deny

defendant's suppression motion.

                                             III.

      Defendant argues that prosecutorial misconduct, in the form

of   comments      made   by     the   prosecutor       in   opening   and    closing



                                             10                                A-0289-14T2
statements and in the questioning of a witness, deprived him of a

fair trial.      We disagree.

       In our review of the prosecutor's comments, the factors to

be considered include: "whether 'timely and proper objections'

were   raised;    whether   the   offending   remarks   'were   withdrawn

promptly'; . . . whether the trial court struck the remarks and

provided appropriate instructions to the jury . . . [and] whether

the offending remarks were prompted by comments in the summation

of defense counsel."     State v. Smith, 212 N.J. 365, 403-04 (2012)

(citations omitted), cert. denied, ___ U.S. ___, 133 S. Ct. 1504,

185 L. Ed. 2d 558 (2013).

           Generally, if no objection was made to the
           improper remarks, the remarks will not be
           deemed prejudicial. Failure to make a timely
           objection indicates that defense counsel did
           not believe the remarks were prejudicial at
           the time they were made. Failure to object
           also deprives the court of the opportunity to
           take curative action.

           [State v. Timmendequas, 161 N.J. 515, 576
           (1999) (citations omitted), cert. denied, 534
U.S. 858, 122 S. Ct. 136, 151 L. Ed. 2d 89
           (2001).]
                                 A.

       Defendant cites the following excerpt from the prosecutor's

opening statement:

           [T]he cab driver, made an immediate left-hand
           turn to avoid Mr. Laing but [the victim] was
           not so lucky.        He bore down on her
           relentlessly, without any attempt to stop,

                                    11                            A-0289-14T2
            without any attempt to get out of the way, and
            with an incredibly unimaginable horrifying
            collision of metal on metal he stopped the
            world and [the victim] was gone.     She died
            instantaneously.

     There was no objection to these comments at trial.      Defendant

now contends this comment improperly appealed to the jury's passion

rather than presented an argument that focused on the facts to be

proved.     Certainly, the prosecutor used colorful language to

introduce the jury to the facts that would be proven.        But, this

excerpt did not stray from the facts as they would be presented

through the testimony of multiple witnesses who observed the

collision or its aftermath.    We discern no plain error.     R. 2:10-

2.

                                 B.

     In summation, the prosecutor referred to the defendant more

than once as a "three-time convicted felon." Defendant argues

these references constituted an impermissible personal attack.        We

disagree.

     Defense counsel objected to the first of these references,

interrupting the prosecutor mid-sentence.    The judge overruled the

objection.7      The prosecutor's subsequent references to defendant

as a three-time felon were part of her attack on his credibility,


7
  Because the sidebar conference was not recorded, we do not know
what arguments were made.

                                 12                            A-0289-14T2
most particularly his contention that he received the Xanax he

took from a doctor as loose pills in an unlabeled bottle without

a prescription. We note the second time she made this reference,

there was no objection and the prosecutor accompanied the reference

with a reminder to the jury that the judge had instructed them on

the proper use of defendant's prior convictions.             Defendant does

not contend the trial judge failed to provide such              appropriate

instructions, albeit not during the summation.

      Defendant concedes that the references to defendant's record

were made to attack his credibility, a permitted use. Nonetheless,

defendant argues that because the prosecutor did not phrase her

reference in such a way as to convey that this was "its only

permissible use – it reinforced the implication of [the] argument,

that the defendant's guilt or innocence should be evaluated by the

jury in light of his record."           We are not persuaded by this

argument.

      Defendant also argues the prosecutor improperly denigrated

the defense.   In summation, defense counsel argued defendant did

not   consciously   disregard   the    risk   of   driving    after    taking

medication because his experience in driving after taking the drug

was that he was not impaired.         She also argued he did not cause

the collision; that the accident was caused because the cab swerved

into defendant's lane.    This argument relied upon one description

                                  13                                  A-0289-14T2
by   a    passenger   witness,   stating   the   driver   had   swerved.

Defendant's testimony did not provide support for this defense

theory.    In fact, when asked on direct examination if he recalled

a van or cab driving in front of him, cutting him off before the

accident, defendant testified, "No, I don’t."

     After reviewing evidence that supported the State's case, the

prosecutor drew an objection after stating, "Now, if in fact, it

was the fault of the cab driver, why would [the passenger witness]

come in here and vouch for him?     For the defense version to work,

there would have to be a conspiracy of epic proportions between

all of the State's witnesses."          Because the recording of the

sidebar conference that followed was inaudible, we do not know the

arguments made before the trial judge overruled the objection.

     Defense counsel objected on similar grounds a second time

when the prosecutor stated, "So let's take a look at some of the

detours that we had in terms of the evidence in this case."          This

time, the trial judge sustained the objection and promptly gave

the jury a curative instruction, emphasizing the State's burden

to prove guilt beyond a reasonable doubt, and directing the jury

to "ignore any reference to any questions asked as detours."

     Contrary to defendant's argument, the challenged comments did

not suggest the defense was contrived, see, e.g., State v. Setzer,

268 N.J. Super. 553, 565-66 (App. Div. 1993), certif. denied, 135

                                   14                            A-0289-14T2
N.J. 468 (1994).      Rather, the argument countered the defense

summation by exploring the improbability that the State's evidence

was contrived.

     Prosecutors    "are    expected       to    make    vigorous   and   forceful

closing arguments to juries," State v. Frost, 158 N.J. 76, 82

(1999), and "are afforded considerable leeway in that endeavor."

State v. Jenewicz, 193 N.J. 440, 471 (2008) (quoting State v.

Nelson, 173 N.J. 417, 460 (2002)).              The prosecutor's comments here

did not exceed permissible bounds.

                                       C.

     Defendant also argues the prosecutor committed misconduct in

her direct examination of Detective Kerecman, the Fatal Accident

Unit investigator, contending that the questions were designed to

elicit expert opinion from a lay witness.

     Detective Kerecman testified that his duties as a member of

the Fatal Accident Unit were to respond to serious injury and

fatal accident collision scenes and aid in the investigations.                     He

received    specialized    training    that       included   courses      in    crash

investigation and vehicle dynamics at Northwestern University and

an accident reconstruction course presented by the Institute of

Police Technology and Management.           As of the time of the accident

in   this   case,   Detective    Kerecman          had    participated     in     the

investigation of eighty-five to one hundred serious and fatal

                                      15                                   A-0289-14T2
crashes.        He     was     not    offered      as    an        expert   in     accident

reconstruction, however.

       During the course of his testimony, defense counsel made

repeated objections that were sustained by the judge, who expressly

limited    Detective         Kerecman's    testimony          to    what    he   observed,

excluding opinion testimony.              Nonetheless, defendant contends the

posing    of    questions      that    tested      the   limits        of   lay     opinion

testimony, as to which objections were sustained, constituted

misconduct that warrants reversal.                This argument lacks any merit.

                                           IV.

       It is not disputed that the cab driver crossed lanes from the

westbound      to    the   eastbound      lanes    of    Route       33.     One    of   his

passengers testified the cab driver did so after she warned that

defendant's vehicle was coming at them and was going to hit the

cab.   The passengers also testified that, following the accident,

it was agreed the cab driver would drive them to their destination

because one of them had a curfew, and then return to the accident

scene to provide a statement to the police officers and the contact

information for the passengers.                 The driver did so.




                                           16                                       A-0289-14T2
     Defendant contends his defense was that the collision was

caused when he attempted to avoid the cab.8      He sought to introduce

a certified abstract of the driving record of the cab driver, who

died prior to the trial.      According to defendant, the abstract

showed that over the course of his driving career, the cab driver

had accumulated fifty-six points but that, at the time of the

accident, he had no points.

     In furtherance of his theory that the cab driver was at fault,

defendant contends the abstract supports an inference that the cab

driver's   departure   from   the     accident    scene   reflected     a

consciousness of guilt and a desire to avoid possible consequences

to his driver's license status as a result of the accident.            He

argues the trial judge abused his discretion in denying his motion.

This argument lacks merit.

     We accord a trial judge's evidentiary ruling "substantial

deference," State v. Morton, 155 N.J. 383, 455 (1998), cert.

denied, 532 U.S. 941, 121 S. Ct. 1380, 149 L. Ed. 2d 306 (2001),

and will reverse only when the trial judge's ruling was "so wide

of the mark that a manifest denial of justice resulted." State v.

Carter, 91 N.J. 86, 106 (1982).


8
  As we have noted, defendant did not testify that the accident
was caused by his attempt to avoid the cab. He had no memory of
the accident and, specifically, did not recall a van or cab cutting
him off before the accident.

                                 17                             A-0289-14T2
    Citing State v. Weaver, 219 N.J. 131, 150 (2014), defendant

argues a defendant's request to admit evidence of prior bad acts

by third parties is viewed with greater liberality than a similar

motion filed by the State and that the abstract here met the

standard of relevance to warrant its admission.   We disagree.

    A defendant generally may introduce "similar other—crimes

evidence defensively if in reason it tends, alone or with other

evidence, to negate his guilt."      Id. at 150 (quoting State v.

Garfole, 76 N.J. 445, 453 (1978)).    Although the standard to be

applied to the admissibility of the proffered evidence is "simple

relevance to guilt or innocence," ibid. (quoting Garfole, supra,

76 N.J. at 452-53),

         trial courts must still determine that the
         probative value of the evidence is not
         substantially outweighed by any of the Rule
         403 factors, which are "undue prejudice,
         confusion of issues, or misleading the jury,"
         and "undue delay, waste of time, or needless
         presentation of cumulative evidence." This
         determination is highly discretionary.

         [Id. at 151 (citations omitted).]

    The trial judge here acknowledged the correct standard for

determining whether defendant's request should be granted.        He

carefully reviewed the logical steps in defendant's argument,

agreeing there was evidence to support an inference that the cab

driver's departure evinced a consciousness of guilt for causing


                               18                          A-0289-14T2
the accident.   The judge observed, however, that defendant sought

to admit the abstract to support the argument that the cab driver

"was motivated to leave the scene . . . because he feared getting

another motor vehicle ticket or violation in addition to those he

had received in the past."    The judge rejected this argument as

"based upon speculation and conjecture," noting there was no

evidence to support it.   He noted further there was no evidence

that the cab driver "would have suffered any enhanced penalty, a

loss of license, a period of imprisonment, or anything else because

of his prior record of motor vehicle violations."     Although the

judge found the proffered evidence was not "in any way probative

of defendant's guilt or innocence," he stated further that any

probative value was "substantially outweighed by the evidence's

prejudicial effect," i.e., that the driving abstract "would create

a substantial danger of confusing the issues or of misleading the

jury."

     Even when other-crimes evidence is relevant, the trial judge

may still exclude the evidence where its probative value is minimal

or outweighed by the Rule 403 factors.     See Weaver, supra, 219

N.J. at 150-51; State v. Cook, 179 N.J. 533, 568-69 (2004).        In

his thoughtful analysis of the evidentiary issue, the trial judge

properly applied the correct legal standard and concluded: the

proffered evidence lacked any probative value and had a substantial

                                19                          A-0289-14T2
likelihood to confuse the jury.              These findings were supported by

the record.    We discern no abuse of discretion.

                                         V.

     The State filed a motion that sought the imposition of a

discretionary extended term pursuant to N.J.S.A. 2C:44-3(a) and

N.J.S.A.    2C:43-7(a).           Defense     counsel   did   not   dispute     that

defendant met the statutory criteria for a discretionary extended

term but urged the court to either refrain from imposing an

extended term or impose the extended term on the                      controlled

dangerous substance (CDS) charge.               After reviewing the standards

applicable to the imposition of an extended term and defendant's

record of convictions, the trial judge concluded that defendant

qualified     as    a     persistent     offender       for   sentencing       to   a

discretionary extended term.

     The    trial       judge    rejected     the   State's   request     to    find

aggravating    factors          one,   two    and   twelve,    N.J.S.A.        2C:44-

1(a)(1),(2) and (12), found aggravating factors three, six and

nine, N.J.S.A. 2C:44-1(a)(3), (6) and (9), and no mitigating

factors.      The judge made additional findings to support his

conclusion that it was appropriate to consider the full sentence

range available under N.J.S.A. 2C:44-3(a) and N.J.S.A. 2C:43-7(a),

i.e., five to twenty years. The judge further noted he was mindful

that any sentence on the vehicular homicide charge was subject to

                                         20                                A-0289-14T2
the eighty-five percent parole ineligibility period of the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2, and a three-year

period of parole supervision.           Although the judge found a mid-

range sentence within the extended range appropriate, he elected

to impose a moderately lower sentence because the underlying

criminal conduct was not intentional.             On the vehicular homicide

charge, the sentence imposed was: eleven years, subject to NERA;

a three-year period of parole supervision; a ten-year suspension

of driving privileges to commence upon his release and appropriate

fines and penalties.        On the CDS charge, the sentence imposed was:

a concurrent term of five years, a two-year suspension of driving

privileges and appropriate fines and penalties.9

     On appeal, defendant argues the trial judge erred in imposing

an aggregate extended term sentence of eleven years subject to

NERA.   He    does    not    dispute    that     the   trial    judge   followed

appropriate procedures in sentencing him but contends "the court's

findings,   while    meticulous,    were    so    wide   of    the   mark    as    to

constitute an abuse of discretion."            We disagree.

     We apply a deferential standard to our review of sentencing

determinations.      State v. O'Donnell, 117 N.J. 210, 215 (1989).

            The appellate court must affirm the sentence
            unless (1) the sentencing guidelines were

9
  Defendant was also sentenced on multiple motor vehicle charges
related to the fatal accident that are not challenged on appeal.

                                       21                                   A-0289-14T2
           violated; (2) the aggravating and mitigating
           factors found by the sentencing court were not
           based upon competent and credible evidence in
           the record; or (3) "the application of the
           guidelines to the facts of [the] case makes
           the sentence clearly unreasonable so as to
           shock the judicial conscience."

           [State v. Fuentes, 217 N.J. 57, 70 (2014)
           (alteration in original) (quoting State v.
           Roth, 95 N.J. 334, 364-65 (1984)).]

    None    of   these   reasons    apply   here.   The   sentencing

determination will remain undisturbed.

    Affirmed.




                                   22                        A-0289-14T2